By the Court,
Bronson, J.
If the cause had been passed for the accommodation of the defendant, or if there had been a mutual agreement that the cause should not be tried before a particular day, and it had been passed before the day arrived, the defendant would not be entitled to judgment. But here the defendant was ready, and only consented to have the cause passed for the accommodation of the plaintiff, who had two opportunities to try it. The motion must be granted unless the plaintiff stipulates and pays costs.
Ordered accordingly.